DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      CROSS REFERENCES TO RELATED APPLICATION
2.          This U.S. non-provisional application claims the benefit of priority under 35 U.S.C. § 119 from Korean Patent Application No. 10-2019-0062277, filed on May 28, 2019 in the Korean Intellectual Property Office (KIPO), the entire disclosure of which is hereby incorporated herein by reference.

Claims status                                                
3.                 Claims 1, 3-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11, 12, 14, 16-21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11, 12, 14, 16-21, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 11, 12, 14, 16-21, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 11, 12, 14, 16-21, groups ll, as set forth in the Office action mailed on 06/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ambrose, John, on 10/12/2021.
The application has been amended as follows: 
Claims 2, 13, 15 are cancelled.
-Claim 1, line 20, after “to float”, add “the one or more first bumps are not physically connected to the ground TSV”
-Claim 11, line 12, after “the first bump”, add “the at least one ground TSV includes two ground TSVs, and in a horizontal cross section of the substrate layer, the two ground TSVs are disposed between the first signal TSV and the second signal TSV,  and the two ground TSVs are arranged in a horizontal direction”.
                                                                       Allowable Subject Matter
4.          Claims 1, 3-12, 14, 16-21 are allowed.                                                                   

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1, 3-10, the prior art failed to disclose or reasonably suggest a second signal TSV configured to transmit a second signal between the BEOL layer and the second lower pad through the second back metal, and a ground TSV disposed between the first signal TSV and the second signal TSV, the ground TSV including a first end of the ground TSV connected to the BEOL layer, and a second 
7.           Regarding claims 11-12, 14, 16-18, the prior art failed to disclose or reasonably suggest the at least one ground TSV not physically connected to the first bump, the at least one ground TSV includes two ground TSVs, and in a horizontal cross section of the substrate layer, the two ground TSVs are disposed between the first signal TSV and the second signal TSV, and the two ground TSVs are arranged in a horizontal direction.
8.           Regarding claims 19-21, the prior art failed to disclose or reasonably suggest a ground TSV disposed between the first signal TSV and the second signal TSV, the ground TSV including a first end and a second end, the first end connected to the BEOL layer, and the second end configured to float, and a third passivation layer formed on the BEOL layer, the third passivation layer including a first upper pad and a second upper pad, the third passivation layer forming an electrical connection with one or more second bumps; and a first semiconductor chip bonded on the interposer through the one or more second bumps.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899